Citation Nr: 0423425	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-32 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk








INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied the veteran's claim for entitlement to 
service connection for diabetes mellitus.  


FINDINGS OF FACT

1.  The veteran was not exposed to Agent Orange while serving 
in the 6th Battalion, 37th Field Artillery at Camp Pelham in 
Korea.
  
2.  Diabetes mellitus, first diagnosed many years after 
service, is not of service origin or related to any incident 
of service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service nor may it be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has recently been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 U.S.C. §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

In this regard, the appellant was notified of thecriteria 
necessary to establish his claim, the VCAA and what evidence 
the VA would obtain in several letters, to include letters 
dated May 2002 and November 2003, a statement of the case 
dated April 2003 and the supplemental statement of the case 
dated February 2004.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Board finds that all available records 
have been obtained and associated with the claims folder.  

The Board notes that the VA has not informed the veteran to 
provide any evidence in his possession not previously 
submitted which is pertinent to this claim as required 
by38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Factual Background

The veteran's Form DD214 reflects that he served in Korea 
and, more specifically, the veteran's Form DA 2627-1 reflects 
that he was in the 6th Battalion, 37th Field Artillery at Camp 
Pelham.  Camp Pelham is located 8 miles from the 
Demilitarized Zone separating the Republic of Korea and North 
Korea.  

The veteran's service medical records show no diagnosis of 
Type II diabetes mellitus.  The veteran was initially 
diagnosed with Type II diabetes in September 1999, many years 
after service.  The Board notes that the veteran underwent an 
Agent Orange examination in November 2000 based on his 
service in Korea during the Vietnam War and his diabetes 
mellitus diagnosed in September 1999.  This examination 
related that the veteran served in Korea at the 38th parallel 
from December 1967 to December 1968, that the veteran was not 
involved in combat or in direct handling of Agent Orange, but 
that the veteran was unsure of Agent Orange exposure.  Labs 
were discussed with the veteran at this examination which 
reflected a mild elevation in blood sugar levels.  

The Board has also reviewed the vetreran's outpatient 
treatment records which reflect the veteran's continued 
treatment for diabetes mellitus.  

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003). 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as diabetes mellitus, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

To establish service connection for a chronic disease on a 
presumptive basis, it is not required that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c).

In addition to the criteria set forth above, regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at § 3.309(e), including 
diabetes mellitus, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. §§ 
3.307(a)(6), 3.313 (2003).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, PCT, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), certain soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and Type II diabetes mellitus.  38 C.F.R. § 
3.309(e) (2003).

As noted above, the veteran's service medical records reflect 
that there is no diagnosis of diabetes mellitus during 
service.  Urinalysis conducted at entrance, during service, 
and at separation, were all negative for sugar.  Based on the 
lack of evidence of an in-service incurrence of diabetes 
mellitus, the Board finds that there is no direct service 
connection between the veteran's current diabetes mellitus 
and military service.  38 U.S.C.A. § 1110 (West 2002) and 38 
C.F.R. § 3.303 (2003).

Because diabetes mellitus qualifies as a chronic disease 
under 38 C.F.R. § 3.309, the veteran will also be entitled to 
presumptive service connection if the disease becomes 
manifest to a degree of 10 percent within one year of 
termination of service under 38 U.S.C.A. § 1112.  In this 
case, however, there is no evidence of a diagnosis of 
diabetes mellitus until September 1999, almost 30 years after 
termination of service.  The Board, therefore, finds that the 
veteran is not entitled to presumptive service connection for 
diabetes mellitus as a chronic disease.  

The veteran will also be entitled to a presumption of service 
connection based on exposure to an herbicide agent if the 
veteran is diagnosed with diabetes mellitus and the veteran 
served in the Republic of Vietnam between January 9, 1962, 
and May 7, 1975.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2003).  If 
the veteran is found to have been exposed to an herbicide 
agent, he will be entitled to presumptive service connection 
even if there is no record of the condition during service.  
38 C.F.R. § 3.309(e).  The Board notes that while the veteran 
in this case served during the Vietnam War, his service was 
in Korea, and there is no indication of any military service 
in the Republic of Vietnam, nor does the veteran allege 
service in the Republic of Vietnam, during the period which 
would create entitlement to a presumptive service connection.  

The Department of Defense has acknowledged that the herbicide 
Agent Orange was used in Korea between 1968 and 1969 in an 
area extending from the Civilian Control Line to the southern 
boundary of the Demilitarized Zone.  Based on this 
information, in VHA Directive 2000-027 (September 5, 2000), 
VA decided to offer Agent Orange Registry examinations to 
veterans who served in Korea in 1968 or 1969.  As provided 
for in the policy, the veteran in this case was afforded such 
an examination in November 2000.  

While veterans with service in Korea are entitled to an Agent 
Orange examination under the VHA directive, the presumptive 
service connection for diabetes mellitus due to exposure to 
an herbicide agent remains confined to service in Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  A veteran will still be entitled to service 
connection for a disease listed at 38 C.F.R. § 3.309(e), 
including diabetes mellitus, if the veteran can show a 
medical diagnosis of the disease and competent evidence of 
exposure to an herbicide agent.  

As noted in the Agent Orange examination of November 2000, 
the veteran had no direct handling Agent Orange during 
military service, and was unsure of exposure.  A response 
from the National Personnel Records Center dated May 2003 
regarding exposure of the 6th Battalion, 37th Field Artillery 
at Camp Pelham in Korea showed that there were no records of 
exposure to herbicides at Camp Pelham in 1967 or 1968.  

The Board finds that there is no direct evidence of service 
connection, and no evidence meeting the requirements of 
presumptive service connection: either manifestation of a 
chronic disease within one year of discharge from service, 
military service in Vietnam during the designated period, or 
evidenced exposure to an herbicide agent.  

The Board finds that the evidence in the case is not in 
equipoise as to warrant the application of the benefit of the 
doubt rule. 38 C.F.R. § 3.102 (2003).  Therefore, considering 
all relevant evidence, the veteran's claim for service 
connection for diabetes mellitus is denied.  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



